Citation Nr: 1629220	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2011, the Board remanded the claim for additional development and adjudicative action.  In a May 2014 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD and alcohol abuse.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to June 2015 Joint Motion for Remand (JMR), the Court vacated the Board's May 2014 decision, and remanded the claim to the Board for further adjudication.  

The Veteran's claim was remanded for further development in August 2015.  A supplemental statement of the case was issued in January 2016 and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD or alcohol abuse, that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD or alcohol abuse, was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
 
Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Specific to claims for alcohol abuse, the Board notes that compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

Further, an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(a).  

For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m).  Furthermore, VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

In this case, the Veteran has claimed an in-service stressor of being present when his base was overrun by Vietcong.  He says that several people around him at the time were killed.  

The Veteran's service personnel records document that he served in the Republic of Vietnam from October 1968 to October 1969.  

At the Veteran's February 2012 VA compensation and pension examination, the examiner indicated that this stressor was related to the Veteran's fear of hostile military or terrorist activity; the examiner also opined that the claimed stressor could be adequate to support a diagnosis of PTSD.  

As such, under 38 C.F.R. § 3.304 (f)(3), the presence of an in-service PTSD stressor is conceded.

Unfortunately, even accepting the presence of an in-service stressor, the evidence of record reflects that the Veteran does not have a current diagnosis of PTSD that meets DSM-V criteria.  In fact, there is highly significant medical evidence against such a finding. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A.  § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation). 

Specifically, in February 2012, the Veteran was afforded a VA examination. The report of that examination, e.g., a VA PTSD disability benefits questionnaire (DBQ), shows that the examiner indicated that the Veteran's claims file had been reviewed.  The diagnosis was alcohol abuse.  The VA examiner concluded that the Veteran did not meet the full criteria for PTSD.  He noted that the Veteran has some mild symptoms but does not meet the diagnostic criteria.  Moreover, he noted that the Veteran's alcohol abuse is unrelated to his military service.  He stated that the Veteran's only symptoms of PTSD are nightmares and some mild avoidance which do not seem to affect his functioning. 

An addendum opinion was obtained in December 2015.  After reviewing the Veteran's claims file the same February 2012 examiner opined that the Veteran's psychiatric disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He noted that based on a full review of the evidence and an interview with the Veteran he determined that the Veteran does not have a psychiatric disorder which can be attributed to his military service.  The VA examiner noted that upon examination in person he clearly did not meet criteria for PTSD.  He stated that while the Veteran's records indicate a diagnosis of PTSD the examiner did not find a credible diagnosis based on his full interview with the Veteran.  He concluded that based on his interview and review of the records, both past and present, the Veteran did not have any disability connected to the military.

These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and are accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges that the Veteran started receiving treatment for rule-out PTSD through the VA system in October 2008, and that treatment eventually turned into a standing PTSD diagnosis.  These VA outpatient records also contain diagnoses of depression and cognitive decline.  The Board has also considered a May 2009 treatment note from the Veteran's primary care physician which notes that the Veteran is a "combat Veteran with PTSD, followed closely by [the Mental Health Clinic]." The Board has not ignored any evidence.  These reports all warrant less probative weight than the February 2012 and December 2015 VA examinations and opinions (in which the examiner determined that the Veteran does not have PTSD) as none of them contain an analysis or discussion as to whether or not all of the criteria for PTSD were met, and they provide little, if any, support for their conclusions.  Nieves-Rodriguez; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence'). 

The best evidence in this case, the February 2012 and December 2015 VA examination and addendum opinion combined, provide highly probative evidence against the Veteran's claim.  The VA examiner considered all of the evidence and provided thorough analysis and rationale for the opinions stated.  He concluded that the Veteran did not have a diagnosis of PTSD and supported his findings with adequate rationale.  

Simply stated, the best medical evidence in this case (but not all evidence) provides highly probative evidence against the Veteran's claim.  Accordingly, the claim must be denied.

As noted above, VA outpatient records also contain diagnoses of depression and cognitive decline.  As a result, the Board has considered the issue of an acquired psychiatric disorder other than PTSD that may be the results of his stressors in service, particularly the depression.  With regard to the claim for an acquired psychiatric disorder other than PTSD, the Board finds that the claim must be denied.  The Veteran's service treatment records do not show any relevant complaints, findings, or treatment, and the Veteran's psychiatric condition was clinically evaluated as normal upon separation from service in March 1970, more than 45 years ago.  He denied having any relevant symptoms at that time, providing some factual evidence against his own claim.

More importantly, following separation from service, the earliest medical evidence of an acquired psychiatric disorder is found in treatment records around 2008.  This is over 20 years after separation from service.  

The Board has considered the Veteran's statements regarding continuity of symptoms of his acquired psychiatric disorder since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's acquired psychiatric disorder is not listed under 3.309(a), and there is no evidence to show that psychosis was manifested to a compensable degree within one year of service (or even diagnosed), continuity of symptomatology is simply not applicable in the present case.

To the extent that the Veteran has been diagnosed with a disability that is a result of the appellant's own alcohol or drug abuse (a problem which, unfortunately, treatment records clearly indicate to be the Veteran's principal issue, particularly early in his treatment, with residuals from the abuse become more profound later in the Veteran's life), these are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303(c), 4.9; see also VAOPGCPREC 7-99. 

The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, is related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  A competent opinion has been obtained that weighs against the claim for PTSD.  An acquired psychiatric disorder other than PTSD is not shown during service, or until well after separation from service, and there is no competent opinion in support of this aspect of the claim.  Rather, after reviewing the Veteran's claims file the same February 2012 examiner opined that the Veteran's psychiatric disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  See December 2015 VA examination.  He noted that based on a full review of the evidence and an interview with the Veteran he determined that the Veteran does not have a psychiatric disorder which can be attributed to his military service.  The December 2015 VA examiner noted that the Veteran's alcohol abuse was long after military service and there is no connection that this would be connected to his military service.  The VA examiner stated that the Veteran was diagnosed in 2009 with depression not otherwise specified but that he certainly did not meet criteria upon interview and again there is no documented connection to his military service.  He noted no cognitive impairment of the Veteran.  

With regards to a diagnosis of neurosyphilis, the VA examiner noted that there were no medical records documenting any connection of neurosyphilis to depression or cognitive decline.  He concluded that based on his interview and review of the records, both past and present, the Veteran did not have any disability connected to the military.  The opinion is highly detailed and provides highly probative evidence against this claim that the Board can not ignore.  Even if the Board assumes the Veteran has a psychiatric disorder at this time the medical opinion and, more importantly, the treatment records provide particularly negative evidence against this claim, outweighing any evidence that would support the fact that his stressors in service have caused his current problems. 
 
With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The factual evidence in this case provides significant evidence against this claim.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained. 

Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

A highly important salient point must be made regarding this case, as a whole:  The Veteran is already rated at 100 percent disabled based on several service-connected disabilities, and has been for several years.  

Next, the Veteran was afforded examinations for his claim in February 2012 and an addendum opinion in December 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners together considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claims has been met.  38 C.F.R. § 3.159(c)(4).  The efforts to address these issues, overall, have been highly significant.  Extensive examinations have been obtained.  The evidence overall, both facetal (in some cases the Veteran's own prior statements) and medical provides significant evidence against this claim.  Further examinations will not provide a basis to grant this claim. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, this case has been remanded for additional development in August 2015.  The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder, to include depression and alcohol abuse, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


